 1   WRIGHT, FINLAY & ZAK, LLP
     Lindsay D. Robbins, Esq.
 2   Nevada Bar No. 13474
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7967; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 5   Attorneys for Plaintiff, Deutsche Bank Trust Company Americas as Trustee RALI 2006QA5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
     DEUTSCHE BANK TRUST COMPANY                         Case No.: 2:19-cv-00434-APG-VCF
 9   AMERICAS AS TRUSTEE RALI 2006QA5,
                                                         STIPULATION AND ORDER TO STAY
10                  Plaintiff,                           CASE PENDING APPEAL
11          vs.
12   NORTH AMERICAN TITLE INSURANCE
13   COMPANY,

14                   Defendant.

15
            Deutsche Bank Trust Company Americas as Trustee RALI 2006QA5 (hereinafter
16
17   “Deutsche Bank”), and Defendant, North American Title Insurance Company (“NATIC”),

18   (collectively, the “Parties”), by and through their counsel of record, hereby agree and stipulate as
19   follows.
20
            WHEREAS, there are now currently pending in the United States District Court for the
21
     District of Nevada more than three dozen actions between national banks, on the one hand, and
22
23   their title insurers, on the other hand (the “Actions”);

24          WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
25
     national bank contends, and the title insurer disputes, that a title insurance claim involving an
26
     HOA assessment lien and subsequent sale was covered by a policy of title insurance;
27
28



                                                  Page 1 of 3
            WHEREAS, in many of these Actions, the title insurer underwrote an ALTA 1992 loan
 1
 2   policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9 Endorsement

 3   and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5 Endorsement (the
 4
     “Form Policy”);
 5
            WHEREAS, many of the Actions implicate common questions of interpretation of the
 6
 7   Form Policy;

 8          WHEREAS, the national bank in one of these actions has now appealed a judgment of
 9   dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National
10
     Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-
11
     WGC) (the “Wells Fargo II Appeal”);
12
13          WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in

14   the Wells Fargo II Appeal may touch upon issues regarding the interpretation of the Form Policy
15   and the reasonableness of the insurer’s denial, that could potentially affect the disposition of the
16
     other Actions, including the instant action;
17
            WHEREAS the Parties agree that it is appropriate and desirous to stay the instant action
18
19   pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will not

20   prejudice either of the Parties, and that a stay of the instant action will best serve the interests of
21
     judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on the
22
     Wells Fargo II Appeal might affect the disposition of this case);
23
            NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
24
25   stipulate and agree as follows:

26          1. The instant action shall immediately be STAYED, pending the disposition of the Wells
27
            Fargo II Appeal.
28



                                                    Page 2 of 3
            2. The scheduling order previously entered in this action is hereby VACATED.
 1
 2          3. Each of the Parties shall be excused from responding to any now-outstanding

 3          discovery requests propounded by the other until after the stay is lifted.
 4
            4. By entering into this stipulation, neither of the Parties is waiving its right to
 5
            subsequently move the Court for an order lifting the stay in this action.
 6
 7   DATED this 24th day of January, 2020.           DATED this 24th day of January, 2020.

 8   WRIGHT, FINLAY & ZAK, LLP                       KOLESAR & LEATHAM
 9   /s/ Lindsay D. Robbins                          /s/ Brittany Wood
     Lindsay D. Robbins, Esq.                        Brittany Wood, Esq.
10
     Nevada Bar No. 13474                            Nevada Bar No. 7562
11   7785 W. Sahara Ave., Suite 200                  Elizabeth E. Aronson, Esq.
     Las Vegas, NV 89117                             Nevada Bar No. 14472
12   Attorney for Plaintiff, Deutsche Bank Trust     400 S. Rampart Blvd., Ste. 400
13
     Company Americas as Trustee RALI                Las Vegas, Nevada 89145
     2006QA5                                         Attorney for Defendant, North American Title
14                                                   Insurance Company
15
16
            IT IS SO ORDERED.
17
            Dated
            Dated:this _____ day
                    January  24, of _____________, 2020.
                                 2020.
18
19                                                 ________________________________________
                                                   UNITED STATES DISTRICT COURT JUDGE
20
21
22
23
24
25
26
27
28



                                                Page 3 of 3
